Patterson, J. :
This action was brought to recover damages for an alleged libel contained in The World, a newspaper printed in the city of New York. It is claimed that the defendants falsely and maliciously published in that newspaper an . article which charged that the *120plaintiff was engaged in aiding and abetting a revolution in the city of Rio de Janeiro, Brazil, “ wherein and whereby certain rebels took up arms against the constituted authorities in said City” The offensive article complained of is set out in full as an appendix, to the complaint. It is stated in the complaint that the plaintiff was a subject of the Queen of England, was.not a resident of the State of New York, but at the time of the publication of the articles complained of was a resident of Rio de Janeiro, in Brazil,. South America. It is not alleged in the complaint that the newspaper called The World was ever circulated in Rio de Janeiro, Or in Brazil. The article is one which purports to have been written and sent to the newspaper by one of its correspondents in Brazil,, and makes reference to a “ revolt ” called a “ naval war,” which had taken place at Rio de Janeiro. In the article it is said that the? headquarters of the revolution were in a small shop kept by a certain. Crashley; an Englishman “ of more or less indifferent repute.” It: then proceeds to state that Crashley’s “ right bower ” was an old padre named Yilas, who had been knighted by the Emperor and longed for the restoration of the empire, while his “ left bower was a certain Capt. Jones, “the harbor man for the Lamport & Holt' English Steamship Company.” It is stated in the article that one Da Gama had set about raising money to aid in this revolt and' had issued a circular to the effect that in the event of the revolt’s-success a new government would turn the Brazilian National Railway, which is owned by the government and is one of its largest sources of revenue, into a stock corporation and issue stock in payment of all loans contracted by the insurgents, and that he (Da Gama) agreed, through his agents, the Bank of Rio de Janeiro, which existed only in name, but which was really “ the Crashley crowd,” to issue in return for the payment of gold in any sum from, one pound up, a receipt which would entitle the holders to sháres of stock equal in valué to three times the amount contributed to the rebel funds; that thousands of English and Portuguese bit at the tempting bait; “gold poured into the treasury. Nearly every Englishman and the majority of the Portuguese from the humblest bank clerks to- the capitalists, invested in the enterprise, which, through the plausible rumors circulated by the Crashley crowd,. seemed sure, of success.” It is then stated in the article that a con*121spiracy was entered into to raise money through the “Crashley mill; ” that the English minister aided in this conspiracy; that lies, were started from Crashley’s and that the British minister, after-every fresh lie from Crashley’s, would call a meeting of the diplomatic corps, and beg his confreres to urge upon their governments the recognition of Da Gama as a belligerent. These statements of the article are those which directly refer to or affect the plaintiff. On the trial of the action the complaint was dismissed, after the opening address to the jury by the plaintiff’s counsel.
That disposition of the cause was right. It is insisted by the appellant that the charge contained in the article was libelous. per se. A perusal of that article will show that, so far as this, plaintiff is concerned, the only charge made against him is that; he participated in a rebellion and that the headquarters of that rebellion were at his place of business. It is not alléged in the complaint that he personally committed a fraud. The imputation of fraud in connection with the “ Crashley crowd ” is too general to make it apply to the plaintiff individually. It is. well understood that to make an article libelous per se it must: charge something which impeaches the honesty, integrity, virtue,, character or reputation of the complaining party, or which would expose him to public hatred, contempt, ridicule or obloquy, or cause-him to be shunned or avoided or injure him in his business, office, or. occupation, or which accuses him of crime. It is for the court to determine whether the words written or the publication complained of will bear the construction that its statements are actionable per se. It cannot be held that the statement contained in a newspaper-published in the United States that a person, not a citizen or a subject of a foreign country, but resident therein, was engaged in a. rebellion, would necessarily bring him into contempt or affect his. reputation or cause him to be shunned or injuriously affect him in his business, occupation or calling. Nor can it be said that the, article complained of here was libelous fer se as imputing to the-plaintiff the commission of a crime. The plaintiff is not a resident, of the United States and never has been apparently. He is a British subject living in South America, 3,000 miles away from the place. at which the defendant’s newspaper was published. Whatever-relation the plaintiff may have had to historical events happening *122in that foreign country, it is quite evident that their nature is not to be determined by the laws of the State of New York. What the events or series of events that took place at Rio de Janeiro at the times mentioned in the newspaper article may have been, we do not know. Whether there was an armed resistance to the government of the Republic of Brazil or whether it was h local emente in the city of Rio de Janeiro we do not know, although the intimation of the complaint is that it was the latter. To state in an article that a person, under such circumstances, was associated with a movement in a foreign country against the government of that country or of some department or locality of it, does not of .necessity accuse him of a crime. Those crimes, the imputation of ¡which to a person would constitute matter libelous per se, are such as are generally recognized by all civilized nations as offenses against society generally, such as piracy or murder or forgery. Wliat is imputed to the plaintiff in this case is (in the absence of anything to show the contrary) what would be regarded here as a purely Apolitical offense committed in a foreign land. The plaintiff is not. charged with acts of violence, nor is lie personally charged with the frauds attributed to “ the Crashley crowd,” or the diplomats and others connected with them. The case is not similar to those in which a charge has been made that acts of treason under English; law have been committed. Under that law acts of rebellion within the territory of the sovereign, whether the person committing those acts is a natural born subject or temporarily within the jurisdiction of that sovereign, may be regarded as treasonable acts, as was adjudged in the well-known case of David Maclane, the American, who was tried for aiding in a rebellion in the Province of Quebec and who was executed. (Trial of David Maclane,, 26 How. St. Tr. 747.) But the word “ rebellion,” as used in the article here, under the circumstances, does not necessarily have the signification which would be attributed to it if that word were applied in connection with acts done in the United States, or in a place in: which the person accused of participating in the rebellion would be brought within the peril of the English law.
•As the only claim made on. the argument has been that the publication complained of is libelous per se, and as it has -nqt- been claimed that by reason of special damage the action can- be; main*123tained, we have confined ourselves in the consideration of the case to the only point which has been made by the. appellant.
The judgment entered upon the dismissal of the complaint should he affirmed, with costs.
Yan Brunt, P. J., and McLaughlin, J., concurred; O’Brien and Laughlin, JJ., dissented.
Judgment affirmed, with costs.